Citation Nr: 1538267	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  03-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for limitation of left leg flexion due to left knee retropattelar pain syndrome (RPPS) from February 1, 2003, forward. 

2.  Entitlement to a disability rating higher than 10 percent for limitation of left leg extension due to left knee RPPS from February 1, 2003, forward.  

3.  Entitlement to a disability rating higher than 10 percent for lateral instability due to left knee RPPS for the period from February 1, 2003 to October 1, 2003, higher than 0 percent for the period from October 1, 2003 to February 10, 2007, and higher than 10 percent for the period from February 11, 2007, forward.  

4.  Entitlement to a disability rating higher than 10 percent for left knee scar associated with left knee RPPS for the period from October 1, 2003 through February 10, 2007 and higher than 0 percent from February 11, 2007, forward.  

5.  Entitlement to an effective date earlier than March 9, 2009 for grant of a compensable rating for left superficial peroneal sensory neuropathy.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2002 (left knee issues) and November 2004 (peroneal nerve issue) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The agency of original jurisdiction (AOJ) is now the RO in Atlanta, Georgia.  

The Veteran testified before a Veterans' Law Judge (VLJ) of the Board in October 2005.  The VLJ has since left the Board.  In June 2015, the Board sent a letter to the Veteran and her representative informing her of her right to have another hearing before a VLJ who would participate in any decision made on appeal.  The letter informed her that if she did not respond within 30 days, the Board would assume she did not want another hearing and would proceed accordingly.  She responded later that month that she did not wish to appear at another Board hearing.  The Board will therefore adjudicate her appeal.  

In a document dated in September 2006, the Veteran noted that she suffered from nerve damage in her left foot, with attendant limitations.  She also reported that she lost a job because of her inability to perform her work duties.  This was interpreted by the Board in the December 2007 decision as a document containing claims of entitlement to an increased rating for left superficial peroneal sensory neuropathy and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Board referred the claim, including the TDIU, to the AOJ for appropriate action.  

In an April 2008 letter, the AOJ informed the Veteran that it was working on her application for an increased rating for her left superficial peroneal sensory neuropathy and for a TDIU.  The AOJ informed her that if she believed that she qualified for a TDIU she would complete, sign and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

In a letter dated later that month, and in reply to the April 2008 notice letter, the Veteran stated that she was appealing the decision made for the effective date (another way of stating the left superficial peroneal sensory neuropathy increased rating issue) and she discussed that issue.  She did not complete the VA Form 21-8940 and did not mention unemployability in her response.  

In a February 2009 rating decision, the AOJ informed the Veteran that it had sent a notice letter to her in April 2008 implying that she had submitted claims for an increased rating for her left superficial peroneal sensory neuropathy and for a TDIU.  The AOJ informed her that the record did not show that formal claims were submitted for these issues and therefore the AOJ would not put them at issue.  In a letter dated in March 2009, the Veteran stated that the AOJ was incorrect as to the left superficial peroneal sensory neuropathy issue and that an increased rating claim had been filed.  She did not mention a TDIU.

The Board is aware that it is finding in the current decision that the Veteran did not receive notice of the November 2004 rating decision that granted service connection for left superficial peroneal neuropathy.  The Board is aware that the November 2004 rating decision also denied a TDIU.  However, given the communications between April 2008 and March 2009, detailed above, the Board concludes that the Veteran was never seeking a TDIU or asserting that she is unemployable due to service-connected disabilities.  

Moreover, evidence after March 2009 shows that the Veteran is employed.  The Board concludes that a TDIU issue is not currently before it.  

The Board apologies for the delays in the full adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran's left leg flexion has never been more limited than to 65 degrees during any period from February 1, 2003, forward.  

2.  The Veteran's left knee extension has never been to less than 5 degrees during any period from February 1, 2003, forward.  

3.  The Veteran as never had genu recurvatum, ankylosis, dislocated semilunar cartilage, or removal of semilunar cartilage of the left knee and has never had malunion or nonunion of the left tibia and fibula.   

4.  The Veteran had slight but not more than slight lateral instability of the left knee for the period from February 1, 2003 through June 13, 2010; moderate, but no more than moderate, lateral instability of the left knee for the period from June 14, 2010 through April 18, 2012, and did not have more than slight lateral instability of the left knee for the period from April 19, 2012 to the present; she has never had dislocation or subluxation of the left knee.  

5.  For the period from October 1, 2003 through February 10, 2007, the Veteran had no more than one scar of the left knee associated with left knee RPPS and the scar was not unstable, did not affect at least 39 sq.cm, and did not result in loss of function or disabling effects other than pain.  

6.  For the period from February 11, 2007 through April 18, 2012, the Veteran had a one painful left knee scar associated with left knee RPPS, but never had an unstable scar of the left knee, more than two scars of the left knee, scars of the left knee affecting at least 39 square centimeters (sq.cm.), or scars resulting in loss of function or disabling effects other than pain.  

7.  For the period from April 19, 2012, forward, the Veteran has not had any painful or unstable scars of the left knee associated with left knee RPPS, or scars of the left knee affecting at least 39 sq.cm., or scars resulting in loss of function or disabling effects.  

8.  The Veteran's left superficial peroneal neuropathy has resulted in moderate, but no more than moderate, neuritis since the date service connection was established for that disability, October 9, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for limitation of flexion of the left knee associated with left knee RPPS have not been met for any period from February 1, 2003, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5260 (2015).  

2.  The criteria for a disability rating higher than 10 percent for limitation of extension of the left knee associated with left knee RPPS have not been met for any period from February 1, 2003, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5261 (2015).  

3.  The criteria for a disability rating higher than 10 percent for lateral instability of the left knee associated with left knee RPPS have not been met for the period from February 1, 2003 through September 30, 2003.  

3.  The criteria for a 10 percent rating, but no higher, for lateral instability of the left knee associated with left knee RPPS have been met for the period from October 1, 2003 through February 10, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2015).  

4.  The criteria for a disability rating higher than 10 percent for lateral instability of the left knee associated with left knee RPPS have not been met for the period from February 11, 2007 through June 13, 2010.

4.  The criteria for a 20 percent rating, but no higher, for lateral instability of the left knee associated with left knee RPPS, have been met for the period from June 14, 2010 through April 18, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2015).  

5.  The criteria for a disability rating higher than 10 percent for lateral instability of the left knee associated with left knee RPPS have not been met from April 19, 2014, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5257 (2015).  

6.  The criteria for a disability rating higher than 10 percent for painful left knee scar associated with left knee RPPS have not been met for the period prior from October 1, 2003 through February 10, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7800-7805 (2008).

7.  The criteria have been met for a 10 percent disability rating for a painful left knee scar associated with left knee RPPS for the period from February 11, 2007 through April 18, 2012, but the criteria for a higher rating or additional ratings for left knee scars have not been met for that period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Codes 7800-7805 (2008 & 2015).  

8.  The criteria for a compensable disability rating for disability due to left knee scars associated with left knee RPPS have not been met for the period from April 19, 2012, forward.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 8522 (2008 & 2015).  

9.  The criteria for a 10 percent disability rating, but no higher, have been met since October 9, 2002 for left superficial peroneal neuropathy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118 Diagnostic Code 8522 (2008 & 2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

This case is somewhat confusing.  The Board is therefore including procedural background sections for the left knee RPPS and left superficial peroneal sensory neuropathy issues.  It is noted that the left knee RPPS issue was previously listed in a Board document as entitlement to an increased combined disability evaluation in excess of 30 percent for left knee RPPS, since February 1, 2003.  The Board has broken this appeal into separate issues to reflect what ratings comprised the combined 30 percent rating, which is the more typical way of describing such issues and aids in clarity.  The right knee RPPS issue is no longer before the Board but, due to the nature of the procedural background, its background is also described.  Before the procedural background sections, the Board has listed the general provisions for rating service-connected disabilities.  This is to facilitate understanding of the procedural sections.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Diagnostic codes form the basis for rating the respective disabilities because they contain the criteria for the given percentage or percentages applicable to the disability.  See 38 C.F.R. § 4.27.  Ratings for different manifestations of a disability, or for different disabilities, are combined by application of 38 C.F.R. § 4.25 and are not combined by simply adding the respective percentages.  However, application of § 4.25 to two 10 percent ratings does lead to a combined rating of 20 percent and application of § 4.25 to three 10 percent ratings does lead to a combined rating of 30 percent.  

      I.A.  Procedural Background - Left Knee and Right Knee RPPS

VA first received a claim of entitlement to disability compensation benefits for bilateral knee pain in July 1998.  In a December 1998 rating decision, the AOJ granted service connection for bilateral knee RPPS and assigned a noncompensable rating.  The Veteran did not initiate an appeal of that decision.  

In September 2001, VA received a claim for an increased rating for bilateral knee RPPS.  In the January 2002 rating decision on appeal, the AOJ increased the rating for left knee RPPS to 10 percent, effective the date of the September 2001 claim and denied an increase for the right knee RPPS.  The 10 percent rating was assigned a Diagnostic Code of 5299-5010 for painful motion, under the criteria for rating traumatic arthritis.  The Veteran appealed that decision to the Board.  In July 2006, the Board remanded the left knee and right knee RPPS issues to the AOJ to obtain additional evidence, including to provide the Veteran with an examination of her knees, and then to readjudicte the claims.  

In an August 2007 rating decision, the AOJ increased the left knee RPPS to 20 percent and the right knee RPPS to 10 percent, both effective February 11, 2007, the date of the VA examination of the Veteran's knees that was conducted pursuant to the Board's Remand.  Those ratings for the left knee RPPS were listed with a Diagnostic Code designation of 5299-5010, indicating a rating for a condition not specified in VA's ratings schedule rated under the criteria for traumatic arthritis found at Diagnostic Code 5010.  

The case came back to the Board and in a December 2007 decision, the Board granted a combined 30 percent rating for left knee RPPS for the period prior to October 9, 2002.  This is listed in the CONCLUSIONS OF LAW and the ORDER sections of the Board decision.  This was based on findings that the left knee disability warranted separate 10 percent ratings under Diagnostic Codes 5260 for limitation of leg flexion, Diagnostic Code 5261 for limitation of leg extension, and 10 percent under Diagnostic Code 5257 for lateral instability.  

The Board also concluded that for the period from October 1, 2003 through February 10, 2007, the 10 percent ratings under 5260 and 5261 were warranted but a compensable rating was not warranted under Diagnostic Code 5257.  However, the Board concluded that a 10 percent rating was warranted under Diagnostic Code 7804 for a painful scar.  Thus the combined rating for the left knee was 30 percent for the period from October 1, 2003 to February 10, 2007, although with a different allocation of one of the 10 percent ratings during that period.  In the ORDER the Board stated this as a grant of a combined rating of 30 percent for the left RPPS for the period from October 1, 2003 to February 10, 2007. 

It is noted that the Veteran was in receipt of a temporary 100 percent rating following the October 2002 surgery of her left knee for the period from October 9, 2002 to February 1, 2003 and he was also in receipt of a temporary 100 percent rating for his left knee for the period from June 1, 2007 to August 1, 2008.  

In that December 2007 decision, the Board also denied a rating higher than 20 percent for left knee RPPS for the period beginning on February 11, 2007.  The Board granted a 10 percent rating for right knee RPPS for the period prior to February 11, 2007 and denied a rating higher than 10 percent for right knee RPPS for the same period.  

The AOJ implemented that Board decision in an April 2008 rating decision.  That rating decision indicates that she had a 10 percent rating under Diagnostic Code 5261 and a 10 percent rating under Diagnostic Code 5260 for the period beginning on February 1, 2003, a 10 percent rating under Diagnostic Code 5257 for the period from February 1, 2003 to October 1, 2003, a noncompensable rating after October 1, 2003 under Diagnostic Code 5257, and a 10 percent rating under Diagnostic Code 7804 from October 1, 2003 to February 10, 2007, with a noncompensable rating after February 10, 2007 under Diagnostic Code 7804.  Thus, at that point she had a combined rating for her left knee of 30 percent for the period from February 1, 2003 through February 10, 2007, and a 20 percent combined rating after February 10, 2007.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a July 2009 joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties) and partially vacated the December 2007 Board decision.   The Court remanded the matter to the Board for compliance with the instructions in the JMR, which it incorporated by reference.  

In this regard, that Court ORDER is somewhat perplexing in light of the Board decision and the JMR.  The JMR provides some clarity.

First, the Parties noted that although it was acknowledged that the Veteran's temporary total rating for her left knee extended only until January 31, 2003, the Board had only addressed the level of disability beginning on October 1, 2003 and its reasons and bases were inadequate with regard to the period from February 1, 2003 to October 1, 2003.  

Second, the Parties stated that remand to the Board was necessary with regard to a rating in excess of 30 percent from October 1, 2003 to February 10, 2007 for the Board to address the Veteran's complaints of locking and catching for the past 2-3 months and her use of a brace noted on a March 23, 2005 VA treatment note.  

Third, the Parties agreed that remand was required for the Board to more thoroughly address the Deluca v. Brown, 8 Vet. App. 202 (1995) criteria for the period from February 11, 2007, and with regard to the left and right knees.  

In the JMR, the Parties stated that the Board's grant of a combined 30 percent for the left knee for the period from October 1, 2003 through February 10, 2007 should not be disturbed.  The Parties also agreed that the Veteran did not dispute the denial of a rating higher than 30 percent prior to October 9, 2002 for the left knee or a rating higher than 10 percent for the right knee for the period prior to February 11, 2007.  

In the last paragraph of the JMR, the Parties stated as follows:  

WHEREFORE, the parties respectfully move the Court to vacate and remand that portion of the Board's decision with regard to the issue of entitlement to a rating in excess of 10 percent for the left knee for the period from February 1, 2003 to October 1, 2003, 30 percent from October 1, 2003 through February 10, 2007 and 20 percent from February 11, 2007 and a rating in excess of 10 percent for the right knee from February 11, 2007 for further development and readjudication as outlined above.  

In the ORDER of the Court, the Court granted the JMR and stated as follows:  

ORDERED that the motion for remand is granted and that part of the BVA's decision that denied entitlement to:  (1) a rating in excess of 10% from October 1, 2003 through February 10, 2007, for left knee retropatellar pain syndrome; (2) a rating in excess of 20 % from February 11 2007 for left knee retropatellar pain syndrome; and (3) a rating in excess of 10 % from February 11, 2007 for right knee retropatellar pain syndrome is remanded pursuant to U.S.C. § 7252(a), for compliance with the instructions in the joint motion, which is incorporated herein by reference.  The appeal as to the remaining issue is dismissed.

As the Veteran many note, as indicated above, the tribulations associated with staged ratings of disabilities changing over time in this case are self-evident, making final adjudication of this case highly involved. 

Based on a detailed review of the record, it is clear that there is a discrepancy in the ORDER when compared to the JMR with regard to the ratings for left knee RPPS for specified periods prior to February 10, 2007.  The Parties moved the Court to vacate the Board decision as to entitlement to a rating in excess of 10 percent for the left knee for the period from February 1, 2003 to October 1, 2003 and in excess of 30 percent from October 1, 2003 through February 10, 2007 but the ORDER vacated the decision as to a rating in excess of 10 percent for the period from October 1, 2003 through February 10, 2007.  As the Court remanded for compliance with the instructions in the JMR and the JMR is consistent with the ratings for the specified period while the ORDER is not, the Board concludes that it must comply with the terms of the JMR.  There is no prejudice to the Veteran as the terms of the JMR are broader.  

Consistent with the terms of the JMR, the Board remanded the following issues to the AOJ in December 2009 for additional development:  

1.   Entitlement to an evaluation in excess of 10 percent for left knee retropatellar pain syndrome, from February 1, 2003 through September 30, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for left knee retropatellar pain syndrome, from October 1, 2003 through February 10, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for left knee retropatellar pain syndrome, since February 11, 2007.

4.  Entitlement to an evaluation in excess of 10 percent for right knee retropatellar pain syndrome, since February 11, 2007

In an October 2010 rating decision, the AOJ granted a 10 percent rating for left knee RPPS with laxity for the period beginning on February 11, 2007, under the criteria found at Diagnostic Code 5257 and granted service connection for right knee genu recurvatum with a rating of 10 percent beginning on June 14, 2010.  In providing reasons for the 10 percent rating for the left knee RPPS, the AOJ referred to the Board and stated "In the judgment of the Board, this disability picture more nearly approximates the criteria for the 10 percent rating than any other."  However, the Board did not make the determination of what rating to assign, it merely remanded the issue for the AOJ to adjudicate the issue in the first instance.  

The list of ratings in that October 2010 rating decision, for the period after February 1, 2003, indicates ratings for the left knee RPPS as 10 percent from February 1, 2003 under Diagnostic Code 5261 for limitation of extension, 10 percent from February 1, 2003 to October 1, 2003, 0 percent from October 1, 2003 through February 10, 2007, and 10 percent from February 11, 2007 under Diagnostic Code 5257 for instability, 10 percent for the entire period under Diagnostic Code 5260 for limitation of flexion, and 10 percent for the period from October 1, 2003 through February 10, 2007 under Diagnostic Code 7804 for painful scar.  

Considering a combined rating per 38 C.F.R. § 4.25 this equates to a 30 percent combined rating for the period from February 1, 2003 through February 10, 2007.  

The case was returned to the Board, and in April 2011, the Board issued a decision.  That decision listed four issues as follows:

1.  Entitlement to an increased combined evaluation in excess of 30 percent for left knee retropatellar pain syndrome, since February 1, 2003.

2.  Entitlement to an increased evaluation in excess of 10 percent for right knee retropatellar pain syndrome, from February 11, 2007 through June 13, 2010.

3.  Entitlement to an increased combined evaluation in excess of 20 percent for right knee retropatellar pain syndrome, since June 14, 2010.

4.  Entitlement to an earlier effective date, prior to March 9, 2009, for the grant of service connection for left superficial peroneal sensory neuropathy.

In that decision, the Board denied a rating higher than 10 percent for right knee RPPS for the period from February 11, 2007 through June 13, 2010 and denied a rating higher than 20 percent for right knee RPPS with genu recurvatum for the period from February 11, 2007 through June 13, 2010.  The decision includes findings of fact and conclusions of law that address the period from June 13, 2010 with regard to a rating higher than 20 percent for right knee RPPS with genu recurvatum.  It is clear that the ORDER with regard to a rating higher than 20 percent for right knee RPPS with genu recurvatum should have been for the period from June 13, 2010, forward and not for the period from February 11, 2007 to June 13, 2010.  Contemporaneous to the instant decision, the Board issues a Corrective Order.  The right knee issue is no longer before the Board.

The Board also remanded the issue of entitlement to a combined rating higher than 30 percent for left knee RPPS, for the period beginning on February 1, 2003, for the AOJ to adjudicate that issue and instructed that if the claim remained denied, the AOJ must issue a supplemental statement of the case (SSOC) and return the issue to the Board.  

The AOJ issued an SSOC in October 2014 denying a combined rating higher than 30 percent for the left knee condition since February 1, 2003.  

Rather than characterize the case as a combined ratings issue, the Board has characterized it based on the ratings assigned during the period since February 1, 2003.  Although the Board has considered the entire history of the left knee disability, the only period on appeal is that since February 1, 2003.  The Board has thus limited its discussion to the evidence relevant to the disability from that date, forward.  

I.B.  Merits - Left knee

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The diagnostic codes for evaluating joint disabilities are found at 38 C.F.R. § 4.71a and informed by 38 C.F.R. § 4.40, § 4.45, and § 4.59.  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Severe, moderate, and slight recurrent subluxation or lateral instability of the knee is rated 30, 20, and 10 percent, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint is rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Symptomatic removal of the semilunar cartilage is rated 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Limitation of leg flexion to 60, 45, 30, and 15 degrees is rated 0, 10, 20, and 30 percent, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the leg to 5, 10, 15, 20, 30, and 45 degrees is rated 0, 10, 20, 30, and 50 percent, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion is from 0 to 140 degrees and normal knee extension is to 0 degrees.  See 38 C.F.R. § 4.71a, Plate II.

When degenerative (meaning either osteoarthritis or hypertrophic) arthritis is established by x-ray findings, it is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f). 

In the absence of limitation of motion, when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations a 20 rating is to be assigned.  Diagnostic Code 5003.  However, the 20 percent rating based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. at Note (1).

Scars are rated under diagnostic codes found at 38 C.F.R. § 4.118.  The criteria were revised effective October 23, 2008.  The Board has considered both the revised and the unrevised versions as far as whether a higher or additional rating is warranted for scars of the Veteran's left knee for a period on appeal, as appropriate.  The scar has been rated under Diagnostic Code 7804.  It is noted that, with the exception of Diagnostic Code 7805, the other diagnostic codes addressing scars of other than the head, face or neck, are not applicable for any period of time for the Veteran's scars of the left knee.  As documented in the facts reported in this decision, the Veteran has never been found to have an unstable scar or scars of an area of 39 square centimeters or more.  Hence, only Diagnostic Code 7804 is applicable for any period of time on appeal.  As the Veteran has no more than two scars of the left knee (from reconstruction surgery in 2002 and arthroscopy in 2007) the revision in 2008 does not matter in this case.  

Effective August 30, 2002, Diagnostic Code 7804 provided "scars superficial, painful on examination ......10," indicating a 10 percent rating for such "scars." Note (1) provided that a superficial scar was one not associated with underlying soft tissue damage.  Id.  .Effective October 23, 2008, Diagnostic Code 7804 provided for a 10 percent rating for one or two painful scars (as opposed to higher ratings for more than two painful scars.  

Now the Board lists the pertinent evidence.  It then provides an explanation of the law as applied to that evidence.  First the Board notes the probative treatment notes and then turns to the probative reports of examinations of the Veteran's left knee that were conducted for compensation purposes.  

There are notes of private and VA treatment of the Veteran's left knee.  These include records of treatment of the Veteran's left knee by a private physician, Dr. "A.J."  In May 2007, Dr. A.J. saw the Veteran for left knee pain.  Dr. A.J. described the Veteran has having a well healed reconstruction surgery incision of the left knee and full extension of the left leg with about 100 degrees of flexion.  Dr. A.J. reported that she did not have any collateral ligament laxity and had negative Lachman's and pivot shift tests.  Diagnosis was post-operative scarring and persistent pain post the 2002 surgery.  Dr. A.J. offered her arthroscopy and said she may benefit from debridement of the post-operative scarring.  Dr. A.J. performed the arthroscopy and excision of the scar in June 2007.  Dr. A.J. again treated the Veteran in January 2010 for painful left knee.  The Veteran's range of motion was from 0 to 120 degrees of flexion and she had no collateral ligament laxity.  X-rays showed early arthritis.   There are later notes of treatment by Dr. A.J.'s office for pain but no additional information that addresses functional loss of the Veteran's left knee.  

There are numerous VA treatment notes that mention the Veteran's left knee.  Of note is a March 23, 2005 VA orthopedic surgery consult note.  This states that the Veteran underwent reconstruction surgery in 2002 and following that surgery her pain did not improve but her stability did.   As of March 23, 2005, the Veteran was complaining of instability and locking/catching for the past two to three months.  She reported that she used a brace which helped the stability somewhat.  Objectively, she had medial and lateral joint line tenderness to pressure but was stable as to varus / valgus stress testing, had negative anterior / drawer tests, had pain with McMurray's test, and had a range of motion from 0 to 130 degrees of flexion.  There are no other VA treatment notes that add information as to the left knee disability beyond what is provided in the examination reports.  

There is no evidence showing that the Veteran had more than slight lateral instability of the left knee during the period from February 1, 2003 through September 30, 2003.

In November 2001, the veteran was afforded a VA examination.  She complained of bilateral knee pain and indicated that she had problems squatting and doing deep knee bends.  She reported that she had a knee brace for her left knee.  She reported having no knee instability, weakness, or loss of sensation.  Physical examination of the knees revealed moderate tenderness to palpation on the inferior pole of the patella.  There was no patellofemoral crepitus, pain with patellar grind, patellar tendon tenderness, or effusion.  Strength was 5/5 in the quadriceps, bilaterally.  There was no anterior-posterior or varus valgus laxity.  There was no medial or joint line tenderness.  The assessment was bilateral anterior knee pain, most likely jumper's knee, without evidence of chondromalacia of the patella.  X-rays of both knees revealed no evidence of patellar tilt or incongruence of either knee.  On the left, there was a large joint effusion on the left and minimal osteoarthritic changes in the medial joint space.  

A July 2002 magnetic resonance imaging (MRI) revealed a tear of the anterior cruciate ligament (ACL) as well as degenerative changes at both menisci, but no evidence of a meniscal tear.  July 2002 range of motion testing of the left knee revealed active range of motion from 5 degrees of recurvatum to 120 degrees of flexion.  There was mild laxity to varus stress, but not to valgus stress.  There was no laxity to anterio-posterior stress.  McMurray's and Aply's compression were equal.  She was noted to have a possible meniscus tear.  By August 2002, it was determined that the veteran did have an ACL tear. 

In October 2002, the veteran underwent ACL bone patella reconstruction on her left knee with subsequent follow-up and physical therapy.  She was assigned a temporary total rating from October 9, 2002 to January 31, 2003.  

Thereafter, the veteran continued to complain of having left knee pain.  October 2003 electromyography revealed evidence of a left superficial peroneal sensory neuropathy.  The Board notes that this disability is separately service-connected and not under consideration with the current appeal.  

December 2003 x-rays of the left knee revealed evidence of a prior ACL repair as well as a small suprapatellar effusion.  In April 2003, the veteran had trace effusion, but was stable to anterior-posterior and varus-valgus stress tests.  She had no evidence of pivot.  There was no medial or lateral joint line tenderness.  She had decreased sensation along the dorsum of the foot.  She also had elicitable paresthesias with progression around the fibular head on the left.  She had 4+-5/5 strength of her quadriceps.  The diagnosis was status post left ACL reconstruction with bone-patellar tendon-bone autograph 6 months ago, now with superficial peroneal nerve paresthesias.  

In June 2004, VA examined the Veteran's knees for compensation purposes.  She reported persistent pain, swelling, and instability of her left knee after a 1997 in-service injury and that since she underwent surgical reconstruction of her left anterior cruciate ligament she had persistent pain and swelling.  She reported occasionally wearing a brace for her left knee.  She reported that she had no heat, redness, instability, or locking of the knee.  She also reported increased pain and stiffness and that she had limited endurance after prolonged standing.  She reported that she had flare-ups with activity, limiting her ability to stand for long periods of time and walk up steps and that she cannot run and jump.  

Physical examination found range of motion of the left knee from 0 to 90 degrees of flexion without pain and from 90 to 115 degrees of flexion with pain.  She had an 11 cm incision which was non- tender.  She had good endpoint on Lachman maneuver, no pivot shift, no medial or lateral laxity or gross instability, negative posterior drawer test, and normal patellofemoral tracing with no effusion.  The examiner stated that there was tenderness to palpation over the incision, but no induration, or skin dimpling or puckering.  The examiner diagnosed left knee instability and persistent pain.  He commented that it is at least as likely as not that her range of motion is limited an additional 20 percent following repetitive use, due to pain.  He also commented that the Veteran did not have weakened movement, excess fatigability, or incoordination.  

The additional 20 percent limitation of motion noted by the examiner means that her range of motion was from 0 to 95 degrees (115 minus 20).  This does not approach the 0 to 30 degrees range required for a 20 percent rating under Diagnostic Code 5260 and does not approach a compensable rating under Diagnostic Code 5261.  

During the 2005 hearing, the Veteran testified that she was still using a brace for her knee and that she was working in a job in which she sat, having previously had lost a job that apparently involved non-sitting activities.  She reported that he left knee hurt constantly and that she had instability and weakness.  

VA afforded her another examination of her left knee for compensation purposes on February 11, 2007.  She reported constant left knee pain, stiffness, swelling, and giving way, but that she had not fallen since she had reconstructive surgery of her left knee.  She did, however, complain of giving way of the left knee.  She reported flare-ups of pain that occurred a couple times per week during cold weather, lasted up to three days, and were relieved by sleep and rest.  She reported that during flare-ups she could stand for any length of time.  She reported that she no longer wore a hinged knee brace and did not use any ambulation assistance devices.  She reported that she had not had any dislocations or subluxations of her left knee.

Physical examination found no significant effusion; she had joint line tenderness.  Range of motion was from 0 to 120 degrees of flexion with pain after 110 degrees.  After repetitive motion testing, the limit of flexion was 100 degrees.  The left knee was stable as to varus and valgus stress testing, and Lachman's anterior and posterior drawer tests were negative.  McMurray's test produced pain on both sides of the knee but with no palpable click.  X-rays showed no significant arthritic changes.  

In May 2009, the Veteran underwent another examination of her knees for compensation purposes.  Other than the surgical scar, the examination was limited to a neurological one, addressing the peroneal nerve, discussed below.  As to scars, the examiner identified a 0.5 cm. by 0.5 cm scar from arthroscopy and stated that it was not painful on examination, did not result in any limitation of function, and was superficial with no underlying tissue damage or skin breakdown.  

On June 14, 2010, VA examined the Veteran's left knee again.  The Veteran reported that she has constant pain of the left knee of level 5 on an increasing scale of 1 to 10 and that the knee felt stiff.  She reported that she felt it was unstable and that it does give way, but she had not had any locking episodes.  She reported that she suffered from swelling of the left knee but had not had any episodes of dislocations or subluxations.  She reported that she suffered from flare-ups resulting from sitting at work and that these occurred numerous times during the day and were relieved by standing up and walking around.  She reported that during the flare-ups - which last only a few minutes until she could stand up and walk around, she had pain of 7 or 8 on the increasing scale of 1 to 10.  She reported that she had a brace for the left knee but did not use ambulatory aids.  The Veteran reported that the left knee disability affected her occupation in that she had to sit and occasionally stand and this this caused discomfort.  

Physical examination on June 14, 2010 reveals mild genuvalgus of 12 degrees for the left knee, but she had normal gait and alignments.  Muscle strength was normal.  There was no effusion or significant swelling.  Patellar tracking was normal and there was no abnormal mobility with thumb pressure medially and laterally to the patella.  She had mild crepitus.  Range of motion of the left knee was negative 5 degrees to 140 degrees with complaint of mild pain in the last 15 degrees of flexion.  With repetitive motion she had no decrease in in the range and no increased pain.  

The examiner indicated that stability tests had been conducted and reported that the Veteran had 6 millimeters (mm) of anterior motion at flexion of 30 degrees and 90 degrees with the foot stabilized.  The left knee had a negative McMurray test as to the medial meniscus and a mildly positive feeling of something slipping in the anterior aspect of the lateral meniscus with McMurray testing.  The June 2010 examiner described a three and one-half inch surgical scar from the 2002 surgery but made no comment as to whether it was painful.  X-rays revealed mild degenerative changes of the left knee. 

The examiner included some explanatory remarks.  He stated that he did not detect any incoordination, weakened movement, or excessive fatigability.  He described the left knee as having mild instability, which he attributed to the 2002 surgical reconstruction.  

VA had the Veteran's left knee examined for compensation purposes again on April 19, 2012.  Range of motion was measured as from 0 degrees to 95 degrees of flexion, with pain beginning at 95 degrees.  There was extension to 0 degrees without pain on extension.  There was no change after repetitive motion testing.  Muscle strength was normal.  Left stability testing was normal.  The examiner indicated that the Veteran did not have any meniscus (semilunar cartilage) condition.  The examiner indicated that the Veteran had the reconstruction surgery in 2002 and an arthroscopy in 2007 but had no residual signs or symptoms.  The examiner also indicated that the Veteran had scars but the scars were not painful or unstable and were of an area less than 39 sq. cm.  The examiner stated that the Veteran used a brace on a regular basis.  

As to the functional impact of her knee condition on work, the examiner noted that the Veteran worked as a coordinator for a call center which involved a lot of sitting and that she reported using a heating pain and taking Naprosyn three to four times per week.  Also noted was that x-rays showed mild arthritic changes of the left knee.  

VA once again had the Veteran's left knee examination for compensation purposes, in March 2014.  Left knee range of motion was from 0 to 65 degrees of flexion and to 0 degrees of extension.  Pain began at 65 degrees of flexion but the Veteran did not have pain on extension.  There was no change after repetitive motion testing.  There was no instability, incoordination, or excess fatigability.  Muscle strength was normal.  All stability testing was normal and there was no evidence or history of patellar subluxation or dislocation.  She had no meniscus condition.  There were no residual signs or symptoms of her 2002 and 2007 surgeries.  The examiner indicated that she did not have painful or unstable scars or scars greater than 39 sq. cm, she regularly used a brace, and there was no imaging evidence of arthritis.  

The examiner stated that the functional impact on the Veteran's ability to work was that her knee was painful with prolonged sitting, standing, and driving.  The examiner provided additional remarks, stating that the Veteran had contributing factors of pain, weakness, fatigability, and/or incoordination and that there was additional limitation of function during flare-ups or repeated use over time.  However, the examiner explained that because no additional range of motion loss was evidenced, the highly subjective nature of estimating the additional loss during flare-up was inherently speculative.  

The Board finds this evidence to show some higher ratings are warranted for some periods on appeal but no ratings under any additional diagnostic codes.  Although there were positive McMurray tests at various times, the Veteran has never been found to have dislocated meniscus and she has never undergone removal of a semilunar cartilage of her left knee.  She has never been found to have impairment involving nonunion or malunion of the tibia or fibula.  She has never been found to have genu recurvatum of the left knee.  She has never been found to have ankylosis of the left knee and has always demonstrated significant range of motion of the left knee.  

There is no significant affirmative evidence that the Veteran did not have any painful scar of the left knee after February 1, 2003 until the report of the April 19, 2012 examination.  Therefore, the Board cannot conclude that the scar of the left knee stopped being painful prior to that date.  

Resolving reasonable doubt in favor of the Veteran, the Board concludes that the 10 percent rating for a painful left scar is warranted for the period from February 11, 2007 through April 18, 2012.  

There is no evidence showing that the Veteran had more than slight lateral instability of the left knee for the period from February 1, 2003 through September 30, 2003.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the period from October 1, 2003 through February 10, 2007 for mild lateral instability of the left knee under Diagnostic Code 5257.  In making this determination the Board has considered that she had mild lateral instability of the left knee both prior to and after this period and has considered her reports of instability during this period.  Notably, she reported instability during the June 2004 examination, during March 2005 VA treatment, and at the 2005 Board hearing.  The Board has not ignored the negative findings on testing during those periods.  Taking all of this evidence together, the Board concludes that the evidence is in equipoise during this period as to whether she had lateral instability of the left knee.  However, given the negative findings on objective testing, the Board finds that the preponderance of evidence is against a rating for more than mild lateral instability of the left knee during this period.  She has always been found to not have had any subluxation or dislocation of the left knee.  Therefore, a 10 percent rating must be granted under Diagnostic Code 5257 for the period from October 1, 2003 through February 10, 2007.  

As to the period after February 10, 2007, the Board finds that the rating criteria for a 20 percent rating under Diagnostic Code 5257 are not met until June 14, 2010.  There is no evidence during the period from February 11, 2007 through June 13, 2010 showing that she had more than slight lateral instability of the left knee.  

The 6 mm of motion found during the June 14, 2010 examination is best interpreted by comparing it to the joint stability tests section of the report of the examination conducted in 2014.  That report, a Disability Benefits Questionnaire, or DBQ, lists four different degrees of instability as normal, 1+ (0-5 mm), 2+ (5-10 mm), 3+ (10-15 mm).  Given that this is a VA DBQ, the Board concludes that the 1+, 2+, and 3+ corresponds to mild, moderate, and severe lateral instability.  Thus, June 14, 2010 examination report is evidence of moderate lateral instability of the left knee.  

The first significant finding of a lack of more than mild lateral instability after that examination is the April 19, 2012 examination report showing that left stability testing was normal.  Thus, at that point it is clear that the Veteran did not have more than mild lateral instability of the left knee.  The March 2014 examination report also shows that she has no more than mild lateral instability of the left knee.  Hence, a rating higher than 10 percent must be denied for the period from April 19, 2012, forward.  

A summary as to ratings under Diagnostic Code 5257 is as follows:  For the period from February 1, 2003 through September 30, 2003 a 10 percent rating but no higher is warranted.  For the period from October 1, 2007 through June 13, 2010 a rating higher than 10 percent is not warranted.   For the period from June 14, 2010 through April 18, 2012, a 20 percent rating but no higher is warranted.  For the period beginning on April 19, 2012, a rating higher than 10 percent is not warranted.  

Next, the Board finds that higher ratings are not warranted for any period on appeal under Diagnostic Code 5260.  The evidence during the entire appeal period is against a finding that the Veteran has ever had flexion of the left leg limited to 30 degrees or less.  The Board has considered the DeLuca factors and considered the Veteran's reports of flare-ups.  The Board fined no inadequacy in the examinations as to addressing flare-ups and the DeLuca factors.  The March 2014 examiner's explanation regarding the speculative nature of any estimation of additional loss of motion during a flare-up is a compelling and logical one.  The most severe limitation of motion found on testing is to 65 degrees of flexion.  Thus a reduction of more than 50 percent during flare-ups would be necessary to approximate the criteria for a 20 percent rating.  The Veteran's descriptions of her flare-ups do not show such an additional limitation of motion of the left knee.  The Board thus finds that the preponderance of evidence is against assigning a higher rating under Diagnostic Code 5260 for any period on appeal.  

Similarly, the evidence is against assigning a rating for limitation of extension higher than 10 percent for any period on appeal.  The evidence shows that the Veteran's left knee extension has not approached the limitation to 15 degrees necessary for a 20 percent rating under Diagnostic Code 5261 for any period on appeal.  The evidence shows that none of the DeLuca factors or her symptoms during flare-ups calls for a different conclusion.  

As to arthritis, the Veteran's 10 percent rating under Diagnostic Code 5260 is the proper rating when considering the criteria listed at Diagnostic Code 5003.  There is no basis for a higher rating under that Diagnostic Code.  

      I.C.  Procedural Background - Left Superficial Peroneal Sensory Neuropathy

In the Veteran's October 2002 Notice of Disagreement with that AOJ's January 2002 decision, she stated that following left knee surgery at VA she was suffering from an aggravated nerve in her left foot.  In June 2004, VA received a formal application (VA Form 21-526) for service connection for left superficial sensory response (peroneal left foot) with a date of onset of disability specified by the Veteran as in October 2002.  She stated that she did work but found it difficult to perform her duties because of the left foot and knee symptoms.  In August 2004, the AOJ sent her a letter informing her that it was working on her claims for service connection for superficial sensory response (peroneal, left foot) and for individual unemployability.  

Of record is a November 24, 2004 rating decision granting service connection for left peroneal sensory neuropathy with a noncompensable rating, effective October 9, 2002 and denying the individual unemployability claim.  On December 1, 2004, the AOJ mailed notice of that decision to the Veteran at her address of record with a copy to the Veteran's representative.  

In February 2005, VA received a formal application for VA disability compensation benefits (VA Form 21-526) from the Veteran and that application specified the peroneal nerve disability, among other conditions, including the RPPS.  An October 2005 Report of Contact documents a telephone call made by a VA employee to the Veteran for clarification regarding the bilateral knee condition which was already on appeal and the service connection claim for the peroneal nerve.  The VA employee informed the Veteran that service connection had been granted for the peroneal nerve disability and the Veteran responded that she was not aware of that fact and had been advised to submit the application.  She stated that it was okay to delete the pending non-appeal claim.  

In a September 2009 rating decision, the AOJ increased the rating for left peroneal from 0 to 10 percent, effective March 9, 2009, the date of an examination.  In a statement received later that month, the Veteran filed a notice of disagreement with "the first effective date of my claim for left superficial peroneal neuropathy."  She contended that she filed a claim in 2003 and prosecuted the claim up until March 2009.  

In April 2011, the Board remanded the issue of entitlement to an effective date prior to March 9, 2009 for the grant of service connection for left superficial sensory neuropathy. In the narrative portion of the Remand, the Board determined that in a March 2010 report of contact, the Veteran had disagreed with the effective date assigned for grant of service connection for left superficial peroneal sensory neuropathy in the September 2009 rating decision.  This is incorrect. 

The September 2009 rating decision did not grant service connection for left superficial peroneal sensory neuropathy.  What it did was increase the rating already assigned for that disability from noncompensable to 10 percent, effective March 9, 2009.  The AOJ granted service connection for left superficial peroneal sensory neuropathy in a November 2004 rating decision and assigned a noncompensable rating at that time.  The effective date of that grant of service connection was October 9, 2002, not March 9, 2009.

Furthermore, what March 2010 Report of General Information (not a report of contact) documents as follows:  

Veteran called about status of claim for an increase on her original claim for Neuropathy.  She's appealed the first effective date of 3/2009 and it should be 10/2002.  I looked in Map-D and in the appeals program and I don't see this claim for a change in the effective date.  Please contact the veteran for a status update.  Thanks in advance.  

There does not appear to be documentation of the recommended contact with the Veteran.  

In the April 2010 Remand, the Board directed the AOJ to issue a Statement of the Case (SOC) in response to the Veteran's disagreement.  

In March 2012, the AOJ mailed an SOC to the Veteran with a copy to her representative.  The AOJ listed the issue as "Evaluation of left superficial peroneal sensory neuropathy currently evaluated as 10 percent disabling."  It also stated the following in and INTRODUCTION section of the SOC:

As per the Rating Decision dated September 10 2009 Rating Decision we increased the evaluation of your service connected left superficial peroneal sensory neuropathy from 0 percent to 100 percent effective March 9 2009 your date of claim On September 29, 2009 you requested that we consider awarding you an earlier effective date for said increased evaluation.  You noted that you originally applied for benefit for left superficial peroneal sensory neuropathy back in 2003.  This Statement of the Case addresses said request.  

The AOJ mailed that SOC to the Veteran's address of record.  There is no indication that the SOC was returned by the U.S. Post Office.  

Of record is a VA Form 9 dated by the Veteran on March 23, 2012.  The Veterans Benefits Management System (VBMS), a system for storing digitized documents into a claims file.  The receipt date listed in VBMS is July 13, 2012.  That date is greater than the 60 day period allotted for responding to the SOC with a Form 9.  That is more than 60 days after the SOC was issued.  

Next, is a Report of General Information documenting a telephone contact from the Veteran in October 2012.  This stated that the Veteran referred to an appeal of an earlier effective date and that this appeal is shown to have had the SOC issued March 5, 2012.  The Veteran stated that neither she nor her representative had received the SOC.  The VA employee who filled out the stated that the SOC was not scanned into the Virtual VA system and requested that it be reissued.  Also requested by the VA employee was that since the Veteran never received the SOC the response time should be taken into consideration.  It is noted that the Virtual VA system is an electronic system, similar to VBMS, for storing digitized documents in a claims file.  

In March 2014 the AOJ issued a rating decision in which it stated that the rating for left superficial peroneal sensory neuropathy was continued.  It indicated in its reasons and bases that a VA examination did not reveal any current evidence of neurological complications to the knee and that a higher rating was not warranted.  

In October 2014, the AOJ issued an SSOC listing one of the issues as "[E]ntitlement to an earlier effective [date] prior to March 9, 2009 for a compensatory evaluation for left superficial peroneal sensory neuropathy."  In the Reasons and Bases section of the SSOC the AOJ stated that the Veteran had submitted the VA Form 9 on July 13, 2012.  The AOJ also stated that an increase was not warranted prior to March 9, 2009.   

Later in October 2014, VA received a statement in which the Veteran.  She noted the SSOC language stating that in December 2004 she was notified of the grant of service connection for left superficial peroneal sensory neuropathy effective October 9, 2002 with a noncompensable rating.   She contended that she did not receive a decision pertaining to this issue and that she had been told on numerous occasions that the left superficial peroneal sensory neuropathy issue was included in her appeal which had been ongoing since 2002.  The Veteran contended that she should be awarded the 10 percent rating for the period from October 2003 to March 2009.  

The actions taken and explanations stated by the AOJ after the March 2012 dated Form 9 was received indicates to the Board that the AOJ has not closed the case and has waived the time period for filing the substantive appeal, a time period that can be waived and upon which the Board's jurisdiction does not depend.  See 38 U.S.C.A. § 7105(d); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board thus finds that it has jurisdiction to address this issue on the merits.  

      I.D.  Merits - Left Superficial Peroneal Sensory Neuropathy

It is clear that the Veteran seeks an effective date for the 10 percent rating for Left Superficial Peroneal Sensory Neuropathy back to the date of grant of service connection.  She has contended that she was not informed of the grant of service connection for Left Superficial Peroneal Sensory Neuropathy in 2004.  The Board finds insufficient evidence to rebut the presumption of regularity as to the receipt of notice of the November 2004 decision granting service connection for Left Superficial Peroneal Sensory Neuropathy.  

"There is a presumption of regularity under which it is presumed that government officials' 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  

The notification letter stamped as mailed bears an address identical to the address shown on a document submitted by the Veteran in August 2004, which the Board refers to as "address A."  However, on September 10, 2004, the AOJ sent notice of a different decision to a different address and on September 27, 2004, the AOJ sent a letter to the Veteran acknowledging receipt of a notice of disagreement with a VA decision of September 10, 2004; this was also sent to an address different from the address to which the AOJ sent notice of the November 2004 decision.  This latter address the Board refers to as "address B."  In February 2005, the AOJ sent a letter to address B notifying the Veteran that it had made a decision about an NOD.  

These letters mailed to address B both before and after the December 1, 2004 letter mailed to address A leave the Board with reasonable doubt as to whether VA was put on notice that address A was no longer the Veteran's current address at that time that it mailed the December 1, 2004 letter.  This evidence the Board finds sufficient to rebut the presumption of regularity that the AOJ properly mailed the December 1, 2004 letter to the Veteran.  

The Board does not find the Veteran's statement, reduced to writing in the October 2005 Report of Contact, sufficient to find that she determined to not appeal the November 2004 rating assigned for left superficial peroneal neuropathy.  This is because there is no indication from that report of contact that she told the AOJ to close the issue with knowledge of her procedural and appellate rights.  

For these reasons, the Board finds that the appeal period for the initial rating assigned for left superficial peroneal neuropathy in the November 2004 rating decision did not begin to run with the mailing of notice of the decision in December 2004.  In short, the appeal presently before the Board is an appeal of that initial rating assigned in the November 2004 rating decision.  

The Veteran's left superficial peroneal neuropathy is rated under the criteria found at 38 C.F.R. § 4.123, Diagnostic Code 8622, for neuritis of the superficial peroneal nerve.  Section 4.123 specifies that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constat pain, at times excruciating, is to be rated on the scale provide for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  It also specifies that the maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement for moderately severe, incomplete paralysis.  Id.  

Diagnostic Code 8522 provides ratings for paralysis of the superficial peroneal nerve.  A 30 percent rating is assigned for complete paralysis.  20, 10, and 0 percent ratings are assigned for severe, moderate, and mild incomplete paralysis, respectively.  38 C.F.R. § 4.124a.  

The Veteran underwent VA arthroscopic surgery of her left knee on October 9, 2002.  In October 2003, she underwent an electromyography / nerve conduction study (EMG/NCS) conducted in October 2003.  The report of that study documents that there was no recordable response found on testing of the left superficial peroneal nerve.  The neurologist diagnosed left superficial peroneal sensory neuropathy.  

December 2003 VA orthopedics notes document that the Veteran complained of pain in her foot and decreased sensation in her lower extremity.  November 2004 VA treatment notes document that the Veteran still had numbness in the distribution of the superficial peroneal nerve and that the symptoms had not improved.  VA neurology notes from November 2004 document that the Veteran first noticed symptoms immediately following the surgery and described the symptoms as mostly numbness and tingling sensation, sometimes associated with pain.  She reported that it occurs over the dorsum of her foot, across the first and second toe, up to the level of the ankle and along the lateral side of her knee only.  

Clinical examination in November 2004 documents that she had diminished sensation to pinprick  and vibration on the lateral left knee and dorsum of the foot including the first and second toes but was intact to pinprick and proprioception elsewhere.  In March 2005, the Veteran reported improvement of the burning pain in the area following the surgery but that the pain had worsened since then.  

June 2006 neurology notes document that she continued to have the same symptoms.  This note referred to EMG studies of January and December 2005.  She denied weakness, falls, or foot drop but reported numbness and cramping foot pain if she stands for long periods.  

Of record is the report of a C&P examination in May 2008.  The Veteran provided history was that she suffered from tingling and numbness, abnormal sensation, and weakness of the left foot and leg but no anesthesia or paralysis.  She reported that the symptoms occurred intermittently, as often as three times per month for two days during each occurrence.  She reported that during flare-ups her ability to perform daily functions was limited.  She reported that she did not experience any functional impairment form this condition.  

The Veteran again underwent a C&P examination in May 2009.  There were no significant additional findings from the previous report.  It is noted that the Veteran has always been found to have equal reflexes for her left and right lower extremities.  

The examiner stated that peripheral nerve examination revealed neuritis of the left superficial peroneal neve.  This was described as sensory dysfunction demonstrated by decreased sensation/dysthesia left lateral leg from knee to left lateral foot but with no motor dysfunction.  

Also of record is a relevant statement dated in February 2010, in which the Veteran's mother reiterated the Veteran's reports of tingling, numbness, cramping, and pain in her left foot - posing difficulty and discomfort in standing and walking.  

Upon review of the evidence, the Board concludes that the Veteran's symptoms approximate neuritis corresponding to moderate incomplete paralysis of the left superficial peroneal nerve.  She has had no abnormal reflexes or atrophy and the descriptions of her pain are best described as pain that is not constant.  This the Board concludes from the repeated statements regarding pain on standing and walking.  

The Board also concludes that her symptoms have been more or less unchanged since the effective date of service connection.  Although she reported some improvement in the first year following her left knee surgery, she also reported that the symptoms then worsened.  Based on this evidence, the Board finds that the 10 percent rating, but no higher, is warranted from the date of grant of service connection to the present.  

      I.E.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The Veteran has reported mainly pain as to her left knee RPPS although she has also reported instability, lack of endurance, and swelling.  She has been found to have a painful scar of the left knee, instability, and limitation of motion as well as some indications involving the meniscus.  The regular schedular criteria accounts for all of her reported symptoms, particularly when the factors listed at 38 C.F.R. § 4.40 and § 4.45 are considered.  The regular schedular criteria provides for greater and additional ratings when symptoms are present which preponderance of the evidence shows that the Veteran does not have.  Thus it cannot be said that the regular schedular criteria does not contemplate the level of her disability of the left knee.  

The same is true for her left superficial peroneal sensory neuropathy.  She reports pain, tingling, numbness, abnormal sensation and weakness of the left foot and leg but the schedular criteria addresses these symptoms because 38 C.F.R. § 4.118 provides ratings for pain as well from incomplete to complete paralysis, which encompasses her numbness, abnormal sensation, weakness, and tingling of the left lower extremity.  Schedular ratings are available under the schedular criteria for symptoms more severe than what the evidence shows the Veteran to have suffered so the regular schedular criteria contemplate her level of disability due to left superficial peroneal sensory neuropathy.  

Finally, the Veteran's only other service connected disability is her right knee disability.  However, the evidence does not show that any combination of her service connected disabilities present an unusual or exceptional disability picture.  Rather she is appropriately compensated for her disabilities by the schedular ratings.

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided notice in a letter sent to the Veteran in August 2004 as to the peroneal nerve issue and in a letter sent in October 2001 in response to the Veteran's claim for compensation for her left knee disability received in September 2001.  Neither notice letter was completely compliant with the statutory and regulatory requirements.  That being said, VA did provide complete notice with regard to the left knee issues in a letter sent in February 2010 and complete notice with regard to the peroneal nerve issue in April 2009.  The defect in the timing of the notice has been cured because the Veteran has had a meaningful opportunity to participate in the processing of her claims since the adequate notice was provided and the AOJ has readjudicated the claims, as recently as in an October 2014 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Similarly, the Board finds that there has now been compliance with the Board's various Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As detailed in the merits section of this decision, the Board has provided adequate examinations as to both disabilities on appeal.  Any inadequacies in the earlier examination reports, such as not addressing whether a scar was painful or not, have been resolved in favor of the Veteran.  This is because of the low probability that a retrospective examination opinion would be probative and not merely speculative.  The Board finds that there is sufficient evidence to adjudicate both claims on appeal so no additional examinations are required.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.



ORDER

Entitlement to a disability rating higher than 10 percent for limitation of left leg flexion due to left knee RPPS, from February 1, 2003, forward, is denied.  

Entitlement to a disability rating higher than 10 percent for limitation of left leg extension due to left knee RPPS from February 1, 2003 through September 30, 2003, is denied.  

Entitlement to a compensable disability rating for limitation of left leg extension due to left knee RPPS for the period from October 1, 2003, forward, is denied.  

A 10 percent disability rating is granted for lateral instability due to left knee RPPS for the period from October 1, 2003 through February 10, 2007, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a disability rating higher than 10 percent for lateral instability due to left knee RPPS is denied for the period from February 11, 2007 through June 13, 2010.  

A 20 percent disability rating is granted for lateral instability due to left knee RPPS for the period from June 14, 2010 through April 18, 2012, subject to the laws and regulations governing the payment of monetary benefits

Entitlement to a disability rating higher than 10 percent for lateral instability due to left knee RPPS is denied for the period from April 19, 2012, forward.  

Entitlement to a disability rating higher than 10 percent for painful left knee scar associated with left knee RPPS is denied for the period from October 1, 2003 through February 10, 2007.  

A 10 percent disability rating is granted for painful scar of the left knee associated with left knee RPPS for the period from February 11, 2007 through April 18, 2012, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a compensable disability rating for scars of the left knee associated with left knee RPPS is denied for the period from April 19, 2012, forward.  

Entitlement to an effective date of October 9, 2002 is granted for the 10 percent disability rating for left superficial peroneal sensory neuropathy, but no higher, subject to the laws and regulations governing the payment of monetary benefits.  



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


